       Case 5:21-cv-04053-JAR-KGG Document 6 Filed 08/20/21 Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 TINA CARSON,

                 Plaintiff,

                 v.                                         Case No. 21-4053-JAR-KGG

 BLAIR T. GISSI, ET AL.,

                 Defendants.


                                   MEMORANDUM AND ORDER

       On August 18, 2021, Plaintiff Tina Carson, proceeding pro se, filed a Verified Complaint

alleging wrongful foreclosure of her property in Ulysses, Kansas, and asserting claims under

federal and state law against the following Defendants: Blair T. Gissi, Faye Servicing, Richard

Beheler, Gergory Funding, Ajax Mortgage Loan Trust, US Bank National Association, and

James T. McIntyre. Plaintiff attached a Certificate of Service, indicating that she filed the

Complaint, and “a copy was mailed out to Plaintiff’s attorney on record and/or by electronic

filing by the clerk.”1 She circled the word “or.” The Certificate of Service also indicates she

mailed the Complaint to Defendants McIntyre, Beheler, and Gissi, as well as the Consumer

Protection Bureau, “Judge Herron,” and “former Judge Nugent.”2 No summons has issued.

       Before the Court is Plaintiff’s August 18 filing, captioned “Judicial Temporary

Restraining Order—Permanent—Injunction & Demand for an Emergency Hearing Because of

the Pending Lawsuit in Federal Court” (Doc. 3). Plaintiff attached a “Certificate of Mailing” to

this filing, indicating that she provided a copy of the document by certified return receipt to



       1
           Doc. 1 at 16.
       2
           Id.
       Case 5:21-cv-04053-JAR-KGG Document 6 Filed 08/20/21 Page 2 of 5




Defendant Beheler, Judge Herron, and that it was “cc’d” Judge Nugent. The Court has reviewed

this filing and is prepared to rule. As described more fully below, Plaintiff’s motion is denied.

I.      Standard for Issuing a Temporary Restraining Order Without Notice

        Fed. R. Civ. P. 65(b)(1) governs when a temporary restraining order can be issued by the

Court without notice to the adverse parties:

                    (1) Issuing Without Notice. The court may issue a temporary
                    restraining order without written or oral notice to the adverse party
                    or its attorney only if:

                             (A) specific facts in an affidavit or a verified complaint
                             clearly show that immediate and irreparable injury, loss, or
                             damage will result to the movant before the adverse party
                             can be heard in opposition; and

                             (B) the movant’s attorney certifies in writing any efforts
                             made to give notice and the reasons why it should not be
                             required.

        A temporary restraining order (“TRO”) preserves the status quo and prevents immediate

and irreparable harm until the court has an opportunity to pass upon the merits of a demand for

preliminary injunction.3 The Court applies the same standard governing issuance of preliminary

injunctions.4 “A plaintiff seeking a preliminary injunction must establish that he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that an injunction is in the public

interest.”5 This standard “requires plaintiffs seeking preliminary relief to demonstrate that

irreparable injury is likely in the absence of an injunction.”6




        3
            Flying Cross Check, L.L.C. v. Central Hockey League, Inc., 153 F. Supp. 2d 1253, 1258 (D. Kan. 2001).
        4
            See Rangel-Lopez v. Cox, 344 F. Supp. 3d 1285, 1289 (D. Kan. 2018).
        5
            Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
        6
            Id. at 22 (citations omitted).




                                                            2
       Case 5:21-cv-04053-JAR-KGG Document 6 Filed 08/20/21 Page 3 of 5




II.     Discussion

        Plaintiff’s motion fails to make a sufficient showing she will suffer irreparable and

immediate harm before Defendants can be given notice of this lawsuit and the motion, and be

heard. She provides no information about the state court foreclosure action, such as where it was

filed, the status of the case, or the date of the foreclosure sale. And Plaintiff failed to certify in

writing her efforts to give Defendants notice of this motion, and the reasons why it should not be

required here. It appears that Plaintiff may have sent a copy of the Complaint and motion to

certain Defendants, but there is no indication that she has caused summons to issue, or that she

has mailed a copy of these documents to all of the named Defendants. These deficiencies are

fatal to Plaintiff’s claim that emergency relief is warranted under Fed. R. Civ. P. 65(b)(1).

        Additionally, in order to obtain injunctive relief, Plaintiff must demonstrate a likelihood

of success on the merits of this case. In the Complaint, Plaintiff asserts claims for breach of

contract, RICO violations, RESPA violations, slander of title, slander of credit, intentional

infliction of emotional distress, and malicious prosecution. She repeatedly refers to a state court

foreclosure action, although she provides no details about the location or status of that case. She

asserts that this Court, rather than the state court, has jurisdiction over the foreclosure.

        Plaintiff has not demonstrated a likelihood of success on the merits of her claims. First,

Plaintiff fails to allege facts to support each cause of action asserted. Second, after reviewing

Plaintiff's Complaint and the instant motion for TRO, there is a serious question about whether

the Younger abstention doctrine precludes this Court from exercising jurisdiction and interfering

with the pending state court proceedings by granting equitable relief—such as an injunction of




                                                   3
          Case 5:21-cv-04053-JAR-KGG Document 6 Filed 08/20/21 Page 4 of 5




the foreclosure proceedings—when such relief could adequately be sought before the state

court.7

          Younger requires a federal court to abstain when there is “an ongoing state judicial . . .

proceeding, the presence of an important state interest, and an adequate opportunity to raise

federal claims in the state proceedings.”8 Once these three conditions are met, Younger

abstention is nondiscretionary and, absent extraordinary circumstances, a district court is

required to abstain.9 Based on the limited record before the Court, it appears that there is an

ongoing state foreclosure case; the state court provides an adequate forum to hear the issues

raised by plaintiff in these motions, such as challenges to that court’s jurisdiction; and Kansas

has a strong interest in foreclosures of land located in the state.10 This Court’s review of the

record demonstrates no extraordinary circumstances that would warrant not applying Younger

and abstaining from exercising jurisdiction in this matter.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s “Judicial

Temporary Restraining Order—Permanent—Injunction & Demand for an Emergency Hearing

Because of the Pending Lawsuit in Federal Court” (Doc. 3) is denied. Plaintiff shall effectuate

service of the Summons, Complaint, and Motion for Temporary Restraining Order, as well as

this Order, on all Defendants, as required by the federal and local rules.

          IT IS SO ORDERED.




          7
              Younger v. Harris, 401 U.S. 37 (1971).
          8
           Planned Parenthood of Kan. v. Anderson, 882 F.3d 1205, 1221 (10th Cir. 2018) (quoting Ute Indian
Tribe of the Uintah & Ouray Resv. v. Utah, 790 F.3d 1000, 1008 (10th Cir. 2015)).
          9
              Crown Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th Cir.2003) (citation
omitted).
        10
           See Botwin Fam. Partners, L.P. v. Thrivent Fin. for Lutherans, No. 12-2549-RDR, 2013 WL 1304469, at
*2 (D. Kan. Mar. 26, 2013) (collecting cases).




                                                            4
Case 5:21-cv-04053-JAR-KGG Document 6 Filed 08/20/21 Page 5 of 5




Dated: August 20, 2021

                                   S/ Julie A. Robinson
                                   JULIE A. ROBINSON
                                   CHIEF UNITED STATES DISTRICT JUDGE




                               5
